~HEATTORNEY                  GENERAL
                             OF     TEXAS
                             Aus-     11.-




                                                            letter   of ikke 15th
reqw8t4     cur Q&aklon Qn the ~Bhbm
                we lm?intly rwd#ed   a#.!don 0-907 coastruiy   the mlldity
8nd eonrtfttitlawllty   of H.l% 20!5passed by the Fort~-1slxth Legirlatw,
we enelow a eog;r of mid oginlen fez your oonridwtioA.
               The plaia provirAoA or th8 ZWWAtly enaated strtutr (a.23,
             would give aa afilcnr the right to one-harf of hi8 oosts
             the amviot laid out hlr fine arg oomE5 without labor, Ike
~aflmr     the eff8etSve date of the bill.
                 ‘Artiale lOfj& The county &all not be liable
      te the 0rne       aad witabss bav*   ooetr in a ai*aaaor
      a8e wh8re defeadant p8yr hi8 fina and costs.       !rhe eotlaty
      8hall be limb10 r0r 0nr-holr of the fee8 of the offioerr
      Of th*OOW%, WhW thOt%mAdSmt fad           tOpqhi8      riA8
      8Ad lays his fina out la the aounty jail or diW.!h8X3&~8
      the saw by -         of rorklng au& tine out on the uounty
      mN.ds or QA any uouaty p?ojbut. AAd to puy such half
      of oortr    the aouaty alerIc shall Issue hlr warrent on
      tb8 Cou& Yreaurer        IA hvDr of BuOh of?ioU to be pald
      OIPtofthej(Dd8ndBrLdgemAdaro~r                rundraot
      0therwl.w approprmed,”
                ‘prurtin(c tha abova Urtirhctori~    UtSWrS    y0U.V qW8tiOA,
Ip-
                                        mws    m    truly
                                        &22OlWiU(upIIRIIWTRXkE